DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recited “a second depth within the inner perimeter, wherein the second depth is zero”.
 It’s unclear which two inner perimeter refer to and which depth is zero.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney (US – 2016/0195147 A1) and further in view of Adams (US – 2007/0295567 A1).
As per claim 1, Carney discloses Embossed Brake comprising:
a backing plate (102i, Fig: 11A-11B) configured to support a brake lining (100i, [0061], Fig: 11A-11B) and having a recessed portion (128, [0061], Fig: 11A-11B) with transverse first and second surfaces (Attached figure and fig: 11A-11B), wherein the first surface is a bottom surface of the recessed portion (Attached figure and fig: 11A-11B) and the second surface is a perimeter surface that defines a perimeter of the bottom surface (Attached figure and fig: 11A-11B);
a shim (150, [0069], Fig: 15A) having a face surface that is transverse to the bottom surface (Fig: 15A) and
wherein the face surface (150, Fig: 17) is configured to engage with the perimeter surface to mechanically restrain the shim in the recessed portion (FIG. 17 is a cutaway view illustrating a noise damping material filling 150 for the groove 128 in the backside of the back plate of the brake pad 100i as illustrated in FIGS. 11A-11B. [0071]).
Carney discloses all the structural elements of the claimed invention but fails to explicitly disclose an adhesive bond between the backing plate and the shim that retains the shim on the backing plate.
Adams discloses Disc Brake Pad Cushion comprising:
an adhesive bond between the backing plate and the shim that retains the shim on the backing plate (In another embodiment shown in FIGS. 3A and 3B, an adhesive 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the embossed brake of the Carney to use an adhesive in which the adhesive bond between the backing plate and the shim that retains the shim on the backing plate as taught by Adams in order to position to even the distribution of force exerted by the disc brake pad against the friction face to reduce excessive heating of the brake rotor.

As per claim 2, Carney discloses a third surface (Attached figure and fig: 11A, 11B, 17) of the backing plate (102i) into which the recessed portion extends (Attached figure and fig: 11A, 11B, 17); and
a depth (Attached figure and fig: 11A-11B) between the first and third surfaces, wherein the depth is perpendicular to the first surface and greater than zero for all of an area where the shim contacts the backing plate (Attached figure and fig: 11A-11B).

As per claim 3, Carney discloses a third surface (Attached figure and fig: 11A-11B) of the backing plate into which the recessed portion extends (Attached figure and fig: 11A-11B); and
a depth (Attached figure and fig: 11A-11B) between the first and third surfaces, wherein the depth is perpendicular to the first surface and greater than zero for less than all of an area where the shim contacts the backing plate (Attached figure and fig: 11A-11B).
As per claim 4, Carney discloses a third surface of the shim (Attached figure and fig: 17), wherein the face surface is a lip extending from the third surface (Attached figure and fig: 17) such that the shim has a second recessed portion facing the backing plate (Attached figure and fig: 17).

As per claim 5, Carney discloses wherein the brake pad is configured to be displaced along a first axis (Attached figure and fig: 17) and the lip defines an extent of contact between the shim and the backing plate along a second axis that is perpendicular to the axis (Attached figure and fig: 17).

As per claim 6, Carney discloses inner and outer surfaces of the lip (Attached figure and fig: 17), wherein the face surface is the outer surface and the perimeter surface is an outer perimeter of the recessed portion (Attached figure and fig: 17).

As per claim 7, Carney discloses inner and outer surfaces of the lip (Attached figure and fig: 17), wherein the face surface is the inner surface and the perimeter surface is an inner perimeter of the recessed portion (Attached figure and fig: 17).

As per claim 8, Carney as modified by Adams discloses lip (Attached figure and fig: 17), but fail to discloses at least one notch in the lip, wherein the at least one notch in the lip defines a plurality of lip portions; and
at least one notch in the recessed portion, wherein the at least one notch in the recessed portion defines a plurality of notch portions.


As per claim 11, Carney discloses wherein the face surface engages with the second surface when the face surface displaces towards the perimeter of the bottom surface during operation of the disc brake assembly (Attached figure and fig:17 showed that face surface completely seated in recess, therefore, it’s inherently disclose that the face surface engages with the second surface when the face surface displaces towards the perimeter of the bottom surface during operation of the disc brake assembly.

As per claim 12, Carney discloses wherein the shim is formed from a damping material (FIG. 17 is a cutaway view illustrating a noise damping material filling 150 for the groove 128 in the backside of the back plate of the brake pad 100i as illustrated in FIGS. 11A-11B, [0071]).

As per claim 13, Carney discloses Embossed Brake comprising:
a backing plate (102i, Fig: 11A-11B) configured to support a brake lining (100i, [0061], Fig: 11A-11B) and be displaced along a first axis (Attached figure and fig: 17), 
a shim (150, [0069], Fig: 15A) of damping material (FIG. 17 is a cutaway view illustrating a noise damping material filling 150 for the groove 128 in the backside of the back plate of the brake pad 100i as illustrated in FIGS. 11A-11B, [0071]), wherein the shim has a face surface (Attached figure and fig: 11A-11B, 17) that is transverse to the bottom surface (Attached figure and fig: 11A-11B, 17), and
wherein the face surface engages with the second surface when the shim displaces along a second axis perpendicular to the first axis (Attached figure and fig: 1, 11A-11B).
Carney discloses all the structural elements of the claimed invention but fails to explicitly disclose an adhesive bond between the backing plate and the shim that retains the shim on the backing plate.
Adams discloses Disc Brake Pad Cushion comprising:
an adhesive bond between the backing plate and the shim that retains the shim on the backing plate (In another embodiment shown in FIGS. 3A and 3B, an adhesive 14 can be applied to the surface of arbitrarily shaped cushions 13, 15, [0070-0071], Fig: 3A, 3B).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the embossed brake of the Carney to use an adhesive in which the adhesive bond between the backing plate and the shim that retains the shim 

    PNG
    media_image1.png
    485
    507
    media_image1.png
    Greyscale

As per claim 14, Carney discloses a third surface (Attached figure and fig: 11A, 11B, 17) of the backing plate (102i) into which the recessed portion extends (Attached figure and fig: 11A, 11B, 17);
a portion of the backing plate that is coplanar with the third surface (Attached figure and fig: 11A, 11B, 17), wherein the bottom surface extends circumferentially around the coplanar portion (Attached figure and fig: 11A, 11B, 17);

a lip extending from the fourth surface (Attached figure and fig: 11A, 11B, 17), wherein the face surface is on the lip (Attached figure and fig: 11A, 11B, 17).

As per claim 15, Carney discloses a depth of the recessed portion (Attached figure and fig: 11A-11B, 17), wherein the second surface defines an outer perimeter of the recessed portion and the depth within the outer perimeter is greater than zero (Attached figure and fig: 11A-11B, 17).

As per claim 16, Carney discloses inner and outer perimeters of the recessed portion, wherein the second surface is the outer perimeter (Attached figure and fig: 11A-11B, 17);
a first depth of the recessed portion (Attached figure and fig: 11A-11B, 17), wherein the first depth is greater than zero between the inner perimeter and the outer perimeter (Attached figure and fig: 11A-11B, 17); and
a second depth within the inner perimeter, wherein the second depth is zero (Attached figure and fig: 11A-11B, 17).
Also see claim rejection 112 above.

As per claim 17, Carney discloses Embossed Brake comprising:
a backing plate (102i, Fig: 11A-11B) configured to support a brake lining (100i, [0061], Fig: 11A-11B) and be displaced along a first axis (Attached figure and fig: 17), 
a shim (150, [0069], Fig: 15A) of damping material (FIG. 17 is a cutaway view illustrating a noise damping material filling 150 for the groove 128 in the backside of the back plate of the brake pad 100i as illustrated in FIGS. 11A-11B, [0071]), wherein at least a portion of the shim is in the recessed portion (Attached figure and fig: 11A-11B, 17) and the shim has a face surface (Attached figure and fig: 11A-11B, 17) that is complementary to the perimeter surface (Attached figure and fig: 11A-11B, 17); and
wherein the face surface is configured to engage with the perimeter surface (Attached figure and fig: 11A-11B, 17) and mechanically restrain the shim on the backing plate when the shim is subjected to a force along a second axis perpendicular to the first axis (Attached figure and fig: 11A-11B, 17).
Carney discloses all the structural elements of the claimed invention but fails to explicitly disclose an adhesive bond between the backing plate and the shim that secures the shim to the recessed portion
Adams discloses Disc Brake Pad Cushion comprising:
an adhesive bond between the backing plate and the shim that secures the shim to the recessed portion (In another embodiment shown in FIGS. 3A and 3B, an adhesive 14 can be applied to the surface of arbitrarily shaped cushions 13, 15, [0070-0071], Fig: 3A, 3B).


As per claim 18, Carney discloses wherein the recessed portion is a groove (Attached figure and fig: 11A-11B, 17) and the portion of the shim in the recessed portion is a lip extending from the shim and having the face surface (Attached figure and fig: 11A-11B, 17).

As per claim 19, Carney discloses wherein the recessed portion is a pocket (Attached figure and fig: 11A-11B, 17) and a full extent of the shim along the second axis is in the pocket (Attached figure and fig: 11A-11B, 17).

    PNG
    media_image2.png
    433
    629
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    466
    668
    media_image3.png
    Greyscale


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney (US – 2016/0195147 A1) and further in view of Adams (US – 2007/0295567 A1) as applied to claims 1 and 4 and further in view of Bunker et al. (US – 6,279,222 B1).
As per claim 9, Carney as modified by Adams discloses all the structure elements of the claimed invention but fails to explicitly disclose a rib on a face of the backing plate opposite the recessed portion.
Bunker discloses Manufacture of brake Pads comprising:
a rib (22, Fig: 1-2) on a face of the backing plate opposite the recessed portion (load-spreading ribs 22 which are connected to the boss 20 and extend towards the corners of the back plate 12, Col: 2, Ln: 64-65, Fig: 1).


As per claim 10, Bunker further discloses at least one notch in the rib, wherein the at least one notch in the rib defines a plurality of rib portions (Fig: 2 showed four ribs 22, Fig: 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Hecker A et al. (DE – 102016001311),
B: Dreher et al. (US – 2013/0277160 A1), and
C: Signoriello et al. (US – 2019/0063523 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657